In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00006-CV

JESSEY CHI HUA LEE AND                      §    On Appeal from the
JOANDERSON CAPITAL, LLC., JIM K.
LEE, AND CHEN L. “JENNY” LEE,               §    367th District Court
Appellants
                                            §    of Denton County (15-04017-367)
V.
                                            §    July 11, 2019

CRYSTAL LINH HOANG LEE, Appellee            §    Opinion by Justice Gabriel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We affirm that portion of the trial

court’s judgment that grants the parties divorce. We reverse the portion of the trial

court’s judgment that concerns the division of property and remand this case to the

trial court for a new division of property consistent with this opinion.
      It is further ordered that appellant Crystal Linh Hoang Lee shall bear the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel